UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 19, 2014 Commission File No. 000-16929 Soligenix, Inc. (Exact name of small business issuer as specified in its charter) DELAWARE 41-1505029 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 29 Emmons Drive, Suite C-10 Princeton, NJ (Address of principal executive offices) (Zip Code) (609) 538-8200 (Issuer’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On June 19, 2014, Soligenix, Inc. (the “Company”) held its 2014 Annual Meeting of Stockholders, at which the following items were voted upon: (1) Election of Directors: The following five nominees were elected as directors to serve until the 2015 Annual Meeting of Stockholders by votes as follows: Name For Withheld Keith L. Brownlie, CPA Marco M. Brughera, DVM Gregg A. Lapointe, CPA Robert J. Rubin, MD Christopher J. Schaber, PhD Jerome Zeldis, MD, PhD There were 6,929,836 broker non-votes in the election of directors. (2) Ratification of the Appointment of Independent Registered Public Accounting Firm: The proposal to ratify the appointment of EisnerAmper LLPas the independent registered public accounting firm of the Company for the fiscal year ending December 31, 2014 was approved by votes as follows: For Against Abstain There were no broker non-votes on this proposal. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Soligenix, Inc. By: /s/ Christopher J. Schaber June 20, 2014 Christopher J. Schaber, Ph.D. President and Chief Executive Officer (Principal Executive Officer) 3
